Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
An issue has been raised and the case has been withdrawn from allowance, and reopened for prosecution. 


Claims 17, 19-21, 25-29, and 32-40 are pending (claims filed on 11/20/2020).  
Claims 17, 19-21, 25-29, and 32-40 are examined on the merits.

Claim Objections
Claims 35 and 40 are objected to because of the following informalities:  
Claim 35 recites “pH 7-12” at line 1, which is incorrect. The correct recitation should be “pH of being greater than 7 and less than 12”, otherwise claim 35 would not further limit claim 17.
Claim 40 recites “wherein the citrus peel is orange”, which is grammatically incorrect. The correct recitation should be “wherein the citrus peel is orange peel” or “wherein the citrus peel is obtained from orange”.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 17, 19-21, 25-29, and 32-40 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Jeong et al (Jeong et al, Effect of heat treatment on the antioxidant activity of extracts from citrus peels. Journal of agricultural and food chemistry (2004 Jun (02) Vol. 52, No. 11, pp. 3389-93), in view of Miyaki et al (JP 2004305027 A).
Jeong et al teach the effect of heat treatment on the antioxidant activity of extracts from Citrus unshiu peels was evaluated. Citrus peels (CP) (5 g) were placed in Pyrex Petri dishes (8.0 cm diameter) and heat-treated at 50, 100 (thus heating a ground citrus peel to a temperature ranging from 100 degree C to 130 degree C to form a pre-treated, dry ground citrus peel, thus claim 17 a) is met, thus claim 20 and 26 are met)), or 150 degrees C for 10, 20, 30, 40, 50, and 60 min (thus claim 21  is met) in an electric muffle furnace. After heat treatment, 70% ethanol extract (EE) and water extract (WE) (0.1 g/10 mL) (thus the ratio in claims 36 and 37 are met) of CP were prepared (thus solubilizing the pre-treated, dry ground citrus peel in water solution to form a peel solution), and total phenol contents (TPC), radical scavenging activity (RSA), and reducing power of the extracts were determined. The antioxidant activities of CP extracts increased as heating temperature increased. For example, heat treatment of CP at 150 degrees C for 60 min increased the TPC, RSA, and reducing power of EE from 71.8 to 171.0 microM, from 29.64 to 64.25%, and from 0.45 to 0.82, respectively, compared to non-heat-treated control. In the case of WE from CP heat-treated at the same conditions (150 degrees C for 60 min), the TPC, RSA, and reducing power also increased from 84.4 to 204.9 microM, from 15.81 to 58.26%, and from 0.27 to 0.96, respectively. Several low molecular weight phenolic compounds such as 2,3-diacetyl-1-phenylnaphthalene, ferulic acid, p-hydroxybenzaldoxime, 5-nd column, last paragraph) (thus a ground citrus peel). Jeong et al teach citrus fruits contain flavonoids such as naringin, hesperidin, neohesperidin, rutin, naringenin, hesperetin, nairutin, and tangeretin (page 3389, 1st column, last paragraph). Jeong et al teach heat-treated or nontreated CP was extracted overnight with 10 ml of 70% ethanol solution or distilled water, respectively, in a shaking incubator at room temperature. The extract were centrifuged at 1000 g for 15 min, and the supernatants were filtered through a Whatman No. 1 filter paper (thus a phase separation, thus claim 39 is met).
Jeong et al do not teach the claimed pH being greater than 7 and less than 12 or at 10; neither do Jeong et al teach using demineralized water, using strong base, weak base, or 50% sodium hydroxide solution to adjust pH, or citrus peel being orange peel. 
Miyaki et al teach preparation of soluble flavonoid glycoside from plant e.g. citrus, by adding alkali liquid and beta/gamma-cyclodextrin to plant, solubilizing flavonoids and performing glucosyl transfer in alkaline condition (see Title). Miyaki et al teach orange skin (thus the claimed peel, thus claim 40 is met) (50 g) was dried at 60 degrees C overnight, pulverized (thus form a pre-treated, ground citrus peel), and 33 mmol potassium mono hydrogen phosphate solution (285 ml) was added to the dried powder of orange skin (3 g). 1N sodium hydroxide (thus a strong base, thus claims 27 and 29 are met) (15 ml) having pH 11.8 was added (thus pH greater than 7 to 12) and the powder was allowed to swell in water. Then heated (thus 
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to adjust pH to greater than 7 to 12 from Miyaki et al into the method of Jeong et al since both of the reference teach water extract of preheated dry ground citrus peels, one of the ordinary skill in art would have been motivated to combine the teachings of the two references together. The skilled artisan would have expected success in using an alkaline environment to ionize polyphenols and make them more water-soluble. 
            Regarding claims 19, and 25, since Jeong et al teach Citrus peels were heat-treated at 50, 100 or 150 degrees C, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select the in between temperature points such as 110-130 or 120 degrees and expect similar degree of result.
prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose either a strong base solution or a weak solution at a certain concentration. In order to achieve a desired pH, a higher concentration of weak base solution will be used, whereas a lower concentration of the strong base solution would be used. 1N sodium hydroxide (from Miyaki et al) or 50% sodium hydroxide (from claims 34 and 38) would all be operable and optimal concentrations for adjusting pH.
        Regarding claim 33, since Miyaki et al teach the dried powder of orange skin in alkaline water was heated at 80 degrees C for 5 minutes, vary from 80 degree to 100 degree is considered as a routine optimization.
         Regarding claim 39, it would be obvious to obtain polyphenols and or flavonoids from either centrifugation or from HPLC, both two operations encompass phase separatrion. 
         In terms of types of the water, determining an appropriate type of water, such as demineralized water, distilled water, or purified water is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

           Regarding Applicant’s argument regarding unexpected result stated on pages 8-9 filed on 10/30/2021 have been carefully considered, but were not found persuasive. Applicant is noted that right now the difference between the method taught by Jeong et al and the claim 17 is pH 7 
            

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655